DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 03/09/2021.
	Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-20 are rejected under 35 U.S.C. 101 for the following reasons: 
Step 1:
	Claims 1-7 directed to a machine. Claims 8-14 directed to a process. Claims 15-20 directed to a machine.
Step 2A, Prong1:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receiving, from a plurality of merchants, respectively, respective pickup locations associated with respective merchants of the plurality of merchants; 
	accessing map information to determine a group of the respective pickup locations within a threshold distance of each other, wherein a group of merchants corresponding to the group of respective pickup locations is a subset of the plurality of merchants; and
	sending, to a buyer, based at least in part on the respective pickup locations having been determined to be within the threshold distance of each other, merchant information that information about the group of merchants, the information about the group of merchants including an indication that items ordered from the merchants in the group of merchants are available for combined delivery.
	The independent claims 1, 8, 15 recite the above limitations that represent the concept to manage a social activity and following rules or instruction between people such as merchants, customers and couriers to manage delivering customer order’s by combine the orders in one delivery, which include receiving merchant/pickup locations data, receive and process map data, based on threshold, to determine a respective pickup locations of group of plurality of merchants, send the determined information to a buyer, in addition to information about a combined delivery, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people – certain methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C).
	Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
	The claimed additional limitations are: 1) one or more service computing devices programmed by executable instructions to perform operations (Claim 1)
2) a plurality of merchant devices associated with (Claim 1, 8, 15) 
3) a buyer device (Claim 1, 8, 15) 
4) an application executing on the buyer device to present a user interface (Claim 1, 8, 15) 
5) electronic communications  (Claim 1, 8, 15) 
6) One or more non-transitory computer-readable media maintaining instructions executable by one or more processors to configure the one or more processors to perform operations (Claim 15)
	The above claimed additional limitations, which are not part of the abstract idea, are recited in order to execute the abstract idea. However, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f).
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
	 In addition, the dependent claims recite:
Claims 2, 9, 16: the claims recite more about the abstract idea of independent claims 1, 8 and 15 by managing  interaction and relationships of people by determining that a first merchant is within the threshold, add the first merchant to the group of merchant found in claim 1, send these information to a buyer, which is part of the abstract idea as analyzed and found in claims 1, 8 and 15. Although the claims recited additional limitations of a first merchant, buyer device, and application executing on the buyer device to present the user interface to execute the abstract idea, where the use of generic mobile devices and interface have been treated in the same manner as set forth for claim 1.
Claim 3 and 10: the claims recite more about the abstract idea of the independent claims by reciting that the merchant is a mobile merchant, which considered as non-functional descriptive material that further embellishment to the same abstract idea of claim 1. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 4, 11 and 17: the claims recite more of the abstract idea of the independent claims by further teaching receiving form a buyer an order, predict preparation time  of a first item with first merchant that is shorter than a predict preparation time of second item with second merchant, send to each merchants a pickup time, which is part of the abstract idea as analyzed and found in claims 1, 8 and 15. Although the claims recited additional limitations of a first merchant, buyer, and a second merchant devices to execute the abstract idea, where the use of generic mobile devices have been treated in the same manner as set forth for claim 1.
Claims 5, 12 and 18: recite more of the abstract idea of the independent claims by further teaching determine predicted first preparation time by determining the predicted first preparation time and compare it to past orders preparation time. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 6, 13 and 19: the claims recite more of the abstract idea of the independent claims by further teaching sending pickup information of first item to first courier, and second item handoff location to a second courier, and indication of delivery location to the buyer. Although the claims recited additional limitations of a first courier, a second courier and buyer devices to execute the abstract idea, where the use of generic mobile devices have been treated in the same manner as set forth for claim 1.
Claims 7, 14 and 20: recite more of the abstract idea of the independent claims by further teaching reciting determining, based on received location information of couriers, a first courier location, and send a handoff location of first courier to a second courier. Although the claim utilizing a GPS receiver as a tool to receive the location information, the mere using of a computer or other machinery in its ordinary capacity for preforming tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). See MPEP 2106.05(f)(2). 
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2014/0074743 to Rademaker (“Rademaker”) in view of US Pat. Pub. No. 2013/0253832 to Nallu et al. (“Nallu”).

	Regarding claims 8, 1 and 15. Rademaker teaches a method comprising: 
	receiving, by one or more processors, from a plurality of merchant devices (Rademaker, Fig.2, [0023]; “retailer system 206”) associated with a plurality of merchants (Rademaker, Fig. 1, [0018]; “first retailer 92 … second retailer 98”), respectively, electronic communications indicating respective pickup locations (Rademaker, Fig. 1, [0018]; “a first pickup location 96 near the first retailer 92”, [0022]; “second retailer 98 takes the second product to the second pickup location 99”. [0020]; “"curb-side."”) associated with respective merchants of the plurality of merchants (Rademaker, [0040]; “information associated with a plurality of retailers … information associated with each retailer that uses the system 200 including … a location of the retailer, a set of predetermined pickup locations associated with the retailer”)
	accessing map (Rademaker, [0059]; “he customer interface engine 302 may present a set of retailers able to provide the product to the customer via any suitable method, such as in a list, on a map”) information to determine a group of the respective pickup locations within a threshold distance (Rademaker, [0060]; “a mapping service provider 212 to determine a path from the current location of the customer … to a point within the predetermined radius from the retailer location”) of each other (Rademaker, [0093]; “find a set of retailers based on the customer location information (for example, a set of retailers within a predetermined distance from the intended path of travel”. [0032]; “the customer interface engine 302 may be configured to help a customer build a string of pickups based on a planned path of travel or a set of ordered products”), wherein a group of merchants corresponding to the group of respective pickup locations is a subset of the plurality of merchants (Rademaker, [0093]; “at block 704, the string management engine 310 determines a set of retailers providing the set of products based on the customer location information … 706 … determines a set of pickup locations based on the set of retailers”)
sending, to a buyer device (Rademaker, Fig, 2; “customer computing device 202”), based at least in part on the respective pickup locations having been determined to be within the threshold distance of each other (Rademaker, [0091]; “push a notification that the string has been created to the customer computing device 202 … the string request including customer location information and a set of products”), merchant information that 
	causes, at least in part, an application on the buyer device to present a user interface (Rademaker, Fig. 7, [0098]; “at block 712, the direction management engine 312 transmits the path for presentation to the customer … for presentation to the customer … one pickup location may be presented to the customer”) including 
an indication that items ordered from the merchants in the group of merchants are available for combined delivery (Rademaker, [0036-0037]; “The direction management engine 312 is configured to provide instructions for how to reach pickup locations … the instructions as determined by the direction management engine 312 are presented to the customer via the customer interface engine 302 on the customer computing device 202 … such that multiple products may be picked up from multiple retailers in an efficient manner”).  
	Rademaker substantially discloses the claimed invention; however, Rademaker fails to explicitly disclose the “information about the group of merchants, the information about the group of merchants”. However, Nallu teaches:
	information about the group of merchants, the information about the group of merchants (Nallu, Fig. 15, [0088]; “a mobile device display 1500 depicting a shopping route provided by a navigated shopping service  … The mobile device display 1500 can include a map view 1505, a highlighted route 1510, retail locations 1515A-1515N (collectively referred to as retail location(s) 1515), and purchase price indicators 1520A-1520N”)
	Therefore, it would have been obvious to one of ordinary skill in the delivery/pick up system art at the time of filing to modify Rademaker to include information about the group of merchants, the information about the group of merchants, as taught by Nallu, where this would be performed in order to increase sales. See Nallu [0002].

	Regarding claims 9, 2 and 16. The combination of Rademaker  in view of Nallu discloses the method as recited in claim 8, further comprising: 
	determining based on location information received from a first merchant device associated with a first merchant not currently in the group of merchants that the first merchant has located to a location at which a first pickup location of the first merchant is located within the threshold distance of the respective pickup locations ([0055]; “display a map of a route the customer is planning to take … may indicate one or more retailers that are enabled to accept orders … within a predetermined radius of a retailer”) in the group of the respective pickup locations of the group of merchants; adding the first merchant to the group of merchants  ([0094]; “the string management engine 310 may choose retailers by considering an overall efficiency for the string, and may choose one retailer over another retailer that, alone, may be more efficient but would be less efficient overall in the string … choose a coffee shop a bit further from the predicted path of travel or later in the path of travel that would be able to fulfill the order in time for the expected arrival of the customer”); and 
	sending, to the buyer device, based at least in part on adding the first merchant to the group of merchants, updated merchant information that causes, at least in part, the application on the buyer device to present the user interface including updated information about the group of merchants including the first merchant in the group of merchants ([0096]; “the path determined by the direction management engine 312 … modified to have the pickup locations noted, or to pass through the pickup locations … ach of the retailers would be updated accordingly”).  
	Regarding claims 10 and 3. The combination discloses the method as recited in claim 9, wherein at least the first merchant is a mobile merchant (Rademaker, [0027]; “the retailer system 206 may include one or more mobile employee computing devices, such as smart phones, tablet computers, PDAs, and/or the like”).  

	Regarding claims 11, 4 and 17. The combination discloses the method as recited in claim 8, further comprising: 
	receiving, from the buyer device, an order for a first item offered by a first merchant in the group of merchants and a second item offered by a second merchant in the group of merchants (Rademaker, [0026] The pickup management system 204 may include one or more computing devices such as desktop computers, laptop computers, server computers, and/or the like. In some embodiments, the pickup management system 204 receives orders from customer computing devices 202”); 
	determining that a predicted first preparation time for the first item is a longer preparation time and a predicted second preparation time for the second item is a shorter preparation time that is shorter than the longer preparation time (Rademaker, [0061]; “the preparation queue management engine 320 may determine a preparation time for the product, and may insert the product into the preparation queue in a place where the new product and all existing products will be completed on time”); 
	based on determining that the predicted first preparation time for the first item is the longer preparation time, sending, to a first merchant device associated with the first merchant, a first pickup time for the first item; and based on determining that the predicted second preparation time for the second item is the shorter preparation time, sending, to a second merchant device associated with the second merchant, a second pickup time for the second item (Rademaker, [0094] The string management engine 310 may select the retailers via any suitable criteria. For example … able to provide the product with the least manual or automated preparation time”), wherein the second pickup time for the second item is based at least in part on the first pickup time (Rademaker, [0097]; “the arrival prediction engine 306 may cause the order of the pickup locations to be changed as predicted arrival times change, as new information is received regarding preparation times”).
	
	Regarding claims 12, 5 and 18. The combination discloses the method as recited in claim 11, further comprising: 
	determining the predicted first preparation time for the first item by receiving an indication of a first merchant load based at least in part on a number of orders received and to be prepared by the first merchant, and comparing the first merchant load with past order information indicating preparation times for the first item associated with past first merchant loads to determine the predicted first preparation time (Rademaker, [0064]; “the preparation queue management engine 320 may determine a preparation time for a received order notification, and may determine that, given a number of orders already in the preparation queue, the retailer would not be able to fulfill the order by the predicted arrival time … a rejection notice may be transmitted by the retailer system 206 to the order management engine 314”).  
	Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Rademaker in view of Nallu further in view of US Pat. Pub. No. 20120173448 to Rademaker (“Rademaker448”). 

	Regarding claims 13, 6 and 19. The combination of Rademaker  in view of Nallu discloses the method as recited in claim 11, further comprising: 
	sending, to a first courier device associated with a first courier, information for picking up the first item at the first pickup time and the second item at the second pickup time (Rademaker, [0091]; “a method 700 of managing a string of pickups … a "string" of pickups may include picking up orders fulfilled by multiple retailers all in one trip …  able to obtain diverse products while automatically planning trips between the various retailers that provide the products … push a notification that the string has been created to the customer computing device 202”).; and 

	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “sending, to a second courier device associated with a second courier, an indication of a handoff location for picking up the first item and the second item from the first courier, and an indication of a delivery location associated with the buyer device”. However, Rademaker448 teaches
	sending, to a second courier device associated with a second courier, an indication of a handoff location for picking up the first item and the second item from the first courier, and an indication of a delivery location associated with the buyer device (Rademaker448, [0033-0034]; “the handoff processing engine 310 may transmit a notification to the current custodian indicating that the package should not be given to the purported subsequent custodian … a notification to both custodians to enable a signoff interface element on the respective handoff mobile devices. Once both custodians have actuated the signoff interface element, the handoff processing engine 310 will consider the handoff verified”. [0056]; “he identified custodian may be sent a notification that they have been selected”).
	Therefore, it would have been obvious to one of ordinary skill in the delivery/pick up system art at the time of filing to modify Rademaker to include sending, to a second courier device associated with a second courier, an indication of a handoff location for picking up the first item and the second item from the first courier, and an indication of a delivery location associated with the buyer device, as taught by Rademaker448, where this would be performed in order to provide greater flexibility to a person having goods delivered to change the delivery method once the goods are en route. See s Rademaker448 [0002].

	Regarding claims 14, 7 and 20. The combination of Rademaker  in view of Nallu further in view of Rademaker448 discloses the method as recited in claim 13, further comprising: 
	determining, based on location information received via a GPS receiver of the first courier device, an indicated geographic location of the first courier device (Rademaker, [0028]; “a location service provider 210 such as a Global Positioning System (GPS) service, a cellular positioning system, and/or the like may provide location information identifying a location of the customer”); and 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “sending, to the second courier device, an indication that the handoff location corresponds to the indicated geographic location of the first courier device”. However, Rademaker448 teaches
	sending, to the second courier device, an indication that the handoff location corresponds to the indicated geographic location (Rademaker448, [0031]; “the communication engine 308 is configured to establish a communication channel between at least a current custodian and the receiver 218 and forwards messages between the two parties”. See [0025]) of the first courier device (Rademaker448, [0031]; “the package routing engine 312 and the custodian recruiting engine 314 are configured to determine one or more custodians for the package and to direct the custodians to the package, to the receiver, and/or to other custodians for package handoffs”. [0057]).
	Therefore, it would have been obvious to one of ordinary skill in the delivery/pick up system art at the time of filing to modify Rademaker to include sending, to the second courier device, an indication that the handoff location corresponds to the indicated geographic location of the first courier device, as taught by Rademaker448, where this would be performed in order to provide greater flexibility to a person having goods delivered to change the delivery method once the goods are en route. See s Rademaker448 [0002].

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687           
/DENNIS W RUHL/Primary Examiner, Art Unit 3687